The decree nisi granted a divorce and $20 a week as alimony to the childless libellant. The libellee contests only the award of alimony. The judge’s finding that the libellant’s net average weekly earnings were $80 rather than $96.28 was, as agreed by the parties, plainly erroneous. Although the amount of the error does not completely counterbalance the award, it does, when corrected to compute the libellant’s earnings on a monthly basis, result in a sum which is in excess of the libellant’s monthly expenses as determined by the judge. The determined expenses include a finding of the libellant’s medical needs which seems rather generous when measured against the reported testimony. Whether the judge would have awarded alimony had he correctly found the libellant’s net weekly earnings we are unable to say. The decree is reversed in so far as it awards alimony and is otherwise affirmed. The case is remanded for further consideration and determination. Hillery v. Hillery, 342 Mass. 371.